Opinion by
Henderson, J.,
We do not deem it necessary to consider the question whether a set-off of the claim for damage resulting from a breach of contract by the bankrupt would be allowable in this action. The record presented does not show proof or an offer of proof of facts entitling the defendant to the set-off. It is not claimed that any lease was entered into between the defendant and the Dingley Manufacturing Company, or that the latter went into possession of the premises concerning which the alleged contract was made. The testimony of the plaintiff’s witness, Burr,"shows that the parties contemplated that a lease should be executed after the defendant acquired his term from the owner of the premises and this was not done because of the insolvency proceeding. The defendant did not have anything to lease at the time the arrangement was made with Burr. His counterclaim is, therefore, for damage arising from a breach of an agreement for a lease, and we do not find evidence or an offer of evidence to show what this damage was. It was not proposed to follow the offer of the lease by evidence showing the actual damage resulting to the defendant by reason of that default.
The offer of evidence in the second assignment was properly rejected by the court. The witness was not shown to have knowledge of the value of leaseholds in the vicinity of the demised premises and does not appear to have been qualified as an expert to express an opinion. The inquiry whether the defendant, “ under all the circumstances in the case, could have made use, with some other party,” of the one-third of the premises intended for the Dingley Manufacturing Company, is purely speculative and a matter of opinion about which the witness does not appear to have been qualified to testify. Whether the defendant attempted to procure or could have procured another tenant was not shown. The rejection of the lease did not prejudice the defendant, therefore, for with the lease in, there was nothing to go to the jury on the question of damage.
The affirmation of the defendant’s eighth point (third assign*625ment) would not have aided the appellant. There was no evidence to submit to the jury as to the amount of damage he had suffered by the failure of the Dingley company to comply with its part of the agreement. The charge of the court is not objectionable in view of the evidence introduced or offered. The set-off was not established even if it were admissible as against the bankrupt estate.
The judgment is, therefore, affirmed.